ORDER
PER CURIAM.
Movant appeals denial of his Rule 24.035 motion without an evidentiary hearing. Movant entered a guilty plea to robbery first degree, § 569.020 RSMo 1986. Mov-ant in his sole point relied upon alleges “the motion court erred in holding that [movant] was afforded effective assistance of counsel and that [movant’s] plea of guilty was voluntary ... [where] movant was unaware of the conversation at the bench between the judge and his defense counsel concerning the judge’s social and personal relationship with the alleged victim’s husband....”
This claim fails for two reasons. First, the court sentenced defendant in accordance with a negotiated plea bargain in which defendant received a twelve year sentence to run concurrently with a charge in St. Louis County. For that reason, the charged relationship of judge and victim’s husband is irrelevant because the sentence was a matter of agreement between the *101parties when accepted by the court. Second, the court directed defense counsel to inform movant of the relationship. Counsel “explained the situation to [movant]” and told the court, “my client has [no] problems with continuing.” Movant confirmed that announcement. Thus, the record refutes movant’s contention his plea was not voluntary, intelligent, and knowing. The findings and conclusions of the motion court are not clearly erroneous.
Judgment is affirmed in accordance with Rule 84.16(b).